MEMORANDUM **
Arturo Castaneda, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and grant in part the petition for review.
Castaneda’s contention that the IJ’s decision was tainted by the finding that Castaneda’s wife was statutorily ineligible for relief, is a challenge to the IJ’s discretionary determination that Castaneda failed to show exceptional and extremely unusual hardship, which we lack jurisdiction to review. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
We also lack jurisdiction to evaluate whether streamlining was appropriate. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 854 (9th Cir.2003).
The IJ granted voluntary departure for a 60-day period and the BIA streamlined and changed the voluntary departure period to 30 days. In Padilla-Padilla v. Gonzales, 463 F.3d 972, 981 (9th Cir.2006), we held “that because the BIA issued a streamlined order, it was required to affirm the entirety of the IJ’s decision, including the length of the voluntary departure period.” We therefore remand to the agency for further proceedings regarding voluntary departure.
PETITION FOR REVIEW DISMISSED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.